DETAILED ACTION
This communication is responsive to a Petition Review filed February 5, 2021.  No claims have been amended, claims 1-48 have been cancelled previously, and no new claims are added.  Claims 49-68 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments in the Petition Review filed February 5, 2021 have been fully considered and are persuasive.  Therefore, the claim rejection and objections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang: 20110032885.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 54, 59, and 64 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Cirik, et al. (hereafter Cirik) US Patent Publication 2019/0215048 A1 in view of Wang, et al. (hereafter Wang) US Patent Publication 2011/0032885 A1.

Regarding Claim 49, Cirik teaches A method, in a user equipment (UE) (Fig. 4, wireless device 406) communicating with a serving node (Fig. 4, base station 401) of a wireless communication network and configured to receive data from the serving node via a downlink carrier (Cirik: [0159, Fig. 9] "an eNB may initiate an RA procedure [to UE] via a PDCCH order for an activated SCell"),
and to transmit data to the serving node via selective use of a first uplink carrier (UL PCC) and an associated supplementary uplink (SUL) carrier (UL SCC), (Cirik: [0149] "In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), while in the uplink, it may be the Uplink Primary Component Carrier (UL PCC). Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells. In the downlink, the carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), while in the uplink, it may be an Uplink Secondary Component Carrier (UL SCC)"),
the method comprising: detecting a radio link problem (partial beam failure) for a currently used one of the first uplink carrier and the associated SUL carrier (PUCCH); (Cirik: [0452] "In an example, the PUCCH may be scheduled periodically. For example, the PUCCH may not be available when the UE detects the partial beam failure. For example, the PUCCH may be scheduled per one or more beams" where either the UL PCC or UL SCC may be the carrier for the PUCCH);
and responsive to said detecting, transmitting a random access preamble to the serving node on the first uplink carrier or the associated SUL carrier (serving beam/UL PCC). (Cirik: [0457] "when the UE detects the partial beam failure, BFR-PRACH [non-contention based PRACH] may be scheduled before PUCCH. In this case, the UE may transmit the partial beam failure recovery request via BFR-PRACH...Using the BFR -PRACH and preamble for the partial beam failure recovery procedure may increase a DL and/or UL resource utilization. In an example, if a gNB receives, from a UE, a dedicated PRACH preamble via the BFR-PRACH resource associated with the one or more serving beams, it may indicate a partial beam failure recovery request. In an example, if the gNB receives a dedicated PRACH preamble on the non-serving beam, it may indicate a full beam failure recovery request" where the UL PCC (serving beam) may be the carrier for the preamble).
Cirik teaches use of a first and supplementary carrier, but does not explicitly teach and to transmit data to the serving node via selective use of a first uplink carrier and an associated supplementary uplink (SUL) carrier, such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given time.
However, Wang does teach and to transmit data to the serving node via selective use of a first uplink carrier (anchor carrier) and an associated supplementary uplink (SUL) carrier (supplemental carrier), such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given time (Wang: [0019] "If a mobile terminal 100 is transmitting on the supplemental carrier, it cannot transmit an associated control channel on the anchor carrier, because the mobile terminal 100 can only transmit on one carrier at any given time").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cirik to include the teachings of Wang in order to transmit uplink on either the anchor carrier or the supplemental carrier at any given time (Wang: [0019]).

Regarding Claim 54, The method of claim 49, the combination of Cirik and Wang teaches wherein the method further comprises selecting between the first uplink carrier and the associated SUL carrier to determine which carrier to use for transmitting the random access preamble, based on reference signal received power, RSRP, measurements.  (Cirik: [0439] "In an example, in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS) as the at least one candidate beam if the RSRP of the RS is higher than a threshold. In an example, a UE may transmit a beam failure recovery (BFR) request when the measurement quality of all serving beams associated with control channels falls below a first threshold and the UE identifies a candidate beam, wherein the RSRP of the candidate beam is higher than a second threshold").

Regarding Claim 59, Cirik teaches A user equipment (UE) (Fig. 4, wireless device 406) configured to communicate with a serving node (Fig. 4, base station 401) of a wireless communication network, the UE comprising: transceiver circuitry configured to receive data from the serving node via a downlink carrier (Cirik: [0159, Fig. 9] "an eNB may initiate an RA procedure [to UE] via a PDCCH order for an activated SCell"),
and transmit data to the serving node via selective use of a first uplink carrier (UL PCC) and an associated supplementary uplink (SUL) carrier (UL SCC), (Cirik: [0149] "In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), while in the uplink, it may be the Uplink Primary Component Carrier (UL PCC). Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells. In the downlink, the carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), while in the uplink, it may be an Uplink Secondary Component Carrier (UL SCC)"), 
and processing circuitry (Fig. 4, processor 408) operatively associated with the transceiver circuitry (Fig. 4, communication interface 407) and configured to: detect a radio link problem for a currently used one of the first uplink carrier and the associated SUL carrier (PUCCH); (Cirik: [0452] "In an example, the PUCCH may be scheduled periodically. For example, the PUCCH may not be available when the UE detects the partial beam failure. For example, the PUCCH may be scheduled per one or more beams" where either the UL PCC or UL SCC may be the carrier for the PUCCH);
and responsive to said detecting, transmit a random access preamble to the serving node on the first uplink carrier or the associated SUL carrier (serving beam/UL PCC). (Cirik: [0457] "when the UE detects the partial beam failure, BFR-PRACH [non-contention based PRACH] may be scheduled before PUCCH. In this case, the UE may transmit the partial beam failure recovery request via BFR-PRACH...Using the BFR -PRACH and preamble for the partial beam failure recovery procedure may increase a DL and/or UL resource utilization. In an example, if a gNB receives, from a UE, a dedicated PRACH preamble via the BFR-PRACH resource associated with the one or more serving beams, it may indicate a partial beam failure recovery request. In an example, if the gNB receives a dedicated PRACH preamble on the non-serving beam, it may indicate a full beam failure recovery request" where the UL PCC (serving beam) may be the carrier for the preamble).
Cirik teaches use of a first and supplementary carrier, but does not explicitly teach and transmit data to the serving node via selective use of a first uplink carrier and an associated supplementary uplink (SUL) carrier, such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given time; and processing circuitry operatively associated with the transceiver circuitry.
However, Wang does teach and transmit data to the serving node via selective use of a first uplink carrier (anchor carrier) and an associated supplementary uplink (SUL) carrier (supplemental carrier), such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given time (Wang: [0019] "If a mobile terminal 100 is transmitting on the supplemental carrier, it cannot transmit an associated control channel on the anchor carrier, because the mobile terminal 100 can only transmit on one carrier at any given time").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cirik to include the teachings of Wang in order to transmit uplink on either the anchor carrier or the supplemental carrier at any given time (Wang: [0019]).

Regarding Claim 64, The UE of claim 59, the combination of Cirik and Wang teaches wherein the processing circuitry is configured to select between the first uplink carrier and the associated SUL carrier to determine which carrier to use for transmitting the random access preamble, based on reference signal received power, RSRP, measurements.  (Cirik: [0439] "In an example, in response to a beam failure detection, a UE may identify at least one candidate beam to transmit a beam failure recovery request to the network. The UE may select a RS (e.g., the RS may be associated with a SSB or CSI-RS) as the at least one candidate beam if the RSRP of the RS is higher than a threshold. In an example, a UE may transmit a beam failure recovery (BFR) request when the measurement quality of all serving beams associated with control channels falls below a first threshold and the UE identifies a candidate beam, wherein the RSRP of the candidate beam is higher than a second threshold").

Claims 50-53, and 60-63 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Cirik, et al. (hereafter Cirik) US Patent Publication 2019/0215048 A1 in view of Wang, et al. (hereafter Wang) US Patent Publication 2011/0032885 A1, and in further view of Terry, et al. (hereafter Terry) US Patent Publication 2011/0002281 A1.

Regarding Claim 50, The method of claim 49, the combination of Cirik and Wang does not explicitly teach wherein said transmitting of the random access preamble is on the currently unused one of the first uplink carrier and the associated SUL carrier, so as to initiate a switch from the currently used one the first uplink carrier and the associated SUL carrier to the currently unused one of the first uplink carrier and the associated SUL carrier.
However, Terry does teach wherein said transmitting of the random access preamble is on the currently unused one of the first uplink carrier and the associated SUL carrier, so as to initiate a switch from the currently used one the first uplink carrier and the associated SUL carrier to the currently unused one of the first uplink carrier and the associated SUL carrier.  (Terry: [0090] "WTRU may then initiate a RACH procedure on that carrier to recover synchronization. If the carrier on which synchronization turns out to be the primary carrier, the WTRU may switch to a secondary carrier as the primary carrier implicitly and send a signal on the primary carrier to inform the network" where [0019] "wherein uplink transmissions from the WTRU 110 are transmitted to the eNB 120 using multiple component carriers 250").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Cirik and Wang to include the teachings of Terry in order to transmit a random access procedure to a serving base station in response to detecting a failure on a primary or secondary carrier (Terry: [0090]).

Regarding Claim 51, The method of claim 49, the combination of Cirik and Wang does not explicitly teach wherein the currently used one of the first uplink carrier and the associated SUL carrier is the associated SUL carrier, and the currently unused one of the first uplink carrier and the associated SUL carrier is the first uplink carrier.
 wherein the currently used one of the first uplink carrier (primary) and the associated SUL carrier (secondary) is the associated SUL carrier, and the currently unused one of the first uplink carrier and the associated SUL carrier is the first uplink carrier. (Terry: [0090] "WTRU may then initiate a RACH procedure on that carrier to recover synchronization. If the carrier on which synchronization turns out to be the primary carrier, the WTRU may switch to a secondary carrier as the primary carrier implicitly and send a signal on the primary carrier to inform the network" where [0019] "wherein uplink transmissions from the WTRU 110 are transmitted to the eNB 120 using multiple component carriers 250").
The rational and motivation for adding this teaching of Terry is the same as for Claim 50.

Regarding Claim 52, The method of claim 50, the combination of Cirik, Wang, and Terry teaches wherein transmitting the random access preamble to the serving node comprises using a contention-free random access resource previously allocated to the UE for the currently unused one of the first uplink carrier and the associated SUL carrier.  (Cirik: [0391] "The uplink physical channel or signal may be based one of: on a non-contention based PRACH (so called BFR-PRACH), which uses a resource orthogonal to resources of other PRACH transmissions; a PUCCH (so called BFR-PUCCH); and/or a contention-based PRACH resource").

Regarding Claim 53, The method of claim 50, the combination of Cirik, Wang, and Terry teaches wherein transmitting the random access preamble to the serving node comprises performing a contention-based random access procedure on the currently unused one of the first uplink carrier and the associated SUL carrier, responsive to determining that no contention-free random access resource is allocated to the UE for the currently unused one of the first uplink carrier and the associated SUL carrier.  (Cirik: [0440] "Contention-based PRACH may serve as supplement to contention-free RACH procedure. In an example, if a UE is not configured with any resources for beam failure recovery, the UE may fall back to contention-based PRACH to re-establish connection on the serving cell").

Regarding Claim 60, The UE of claim 59, the combination of Cirik and Wang does not explicitly teach wherein the processing circuitry is configured to transmit the random access preamble on the currently unused one of the first uplink carrier and the associated SUL carrier, so as to initiate a switch from the currently used one the first uplink carrier and the associated SUL carrier to the currently unused one of the first uplink carrier and the associated SUL carrier.
However, Terry does teach wherein the processing circuitry is configured to transmit the random access preamble on the currently unused one of the first uplink carrier and the associated SUL carrier, so as to initiate a switch from the currently used one the first uplink carrier and the associated SUL carrier to the currently unused one of the first uplink carrier and the associated SUL carrier.   (Terry: [0090] "WTRU may then initiate a RACH procedure on that carrier to recover synchronization. If the carrier on which synchronization turns out to be the primary carrier, the WTRU may switch to a secondary carrier as the primary carrier implicitly and send a signal on the primary carrier to inform the network" where [0019] "wherein uplink transmissions from the WTRU 110 are transmitted to the eNB 120 using multiple component carriers 250").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Cirik and Wang to include the teachings of Terry in order to transmit a random access procedure to a serving base station on another carrier in response to detecting a failure on a primary or secondary carrier (Terry: [0090]).

Claim 61, The method of claim 49, the combination of Cirik and Wang does not explicitly teach wherein the currently used one of the first uplink carrier and the associated SUL carrier is the associated SUL carrier, and the currently unused one of the first uplink carrier and the associated SUL carrier is the first uplink carrier.
However, Terry does teach wherein the currently used one of the first uplink carrier (primary) and the associated SUL carrier (secondary) is the associated SUL carrier, and the currently unused one of the first uplink carrier and the associated SUL carrier is the first uplink carrier. (Terry: [0090] "WTRU may then initiate a RACH procedure on that carrier to recover synchronization. If the carrier on which synchronization turns out to be the primary carrier, the WTRU may switch to a secondary carrier as the primary carrier implicitly and send a signal on the primary carrier to inform the network" where [0019] "wherein uplink transmissions from the WTRU 110 are transmitted to the eNB 120 using multiple component carriers 250").
The rational and motivation for adding this teaching of Terry is the same as for Claim 60.

Regarding Claim 62, The UE of claim 60, the combination of Cirik, Wang, and Terry teaches wherein the processing circuitry is configured to transmit the random access preamble to the serving node by using a contention-free random access resource previously allocated to the UE for the currently unused one of the first uplink carrier and the associated SUL carrier.  (Cirik: [0391] "The uplink physical channel or signal may be based one of: on a non-contention based PRACH (so called BFR-PRACH), which uses a resource orthogonal to resources of other PRACH transmissions; a PUCCH (so called BFR-PUCCH); and/or a contention-based PRACH resource").

Regarding Claim 63, The UE of claim 60, the combination of Cirik, Wang, and Terry teaches wherein the processing circuitry is configured to transmit the random access preamble to the serving node by performing a contention-based random access procedure on the currently unused one of the first uplink carrier and the associated SUL carrier, responsive to determining that no contention-free random access resource is allocated to the UE for the currently unused one of the first uplink carrier and the associated SUL carrier.  (Cirik: [0440] "Contention-based PRACH may serve as supplement to contention-free RACH procedure. In an example, if a UE is not configured with any resources for beam failure recovery, the UE may fall back to contention-based PRACH to re-establish connection on the serving cell").

Claims 55-58 and 65-68 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Cirik, et al. (hereafter Cirik) US Patent Publication 2019/0215048 A1 in view of Wang, et al. (hereafter Wang) US Patent Publication 2011/0032885 A1, and in further view of Kuo, et al. (hereafter Kuo) US Patent Publication 2014/0295860 A1.

Regarding Claim 55, The method of claim 49, the combination of Cirik and Wang does not explicitly teach wherein the method further comprises, upon a successful switch to the currently unused one of the first uplink carrier and the associated SUL carrier, transmitting an uplink failure report to the serving node, said uplink failure report indicating a failure.
However, Kuo does teach wherein the method further comprises, upon a successful switch (RRC complete message) to the currently unused one of the first uplink carrier and the associated SUL carrier (SCell), transmitting an uplink failure report to the serving node (first eNB), said uplink failure report indicating a failure.  (Kuo: [0117, Fig. 6] "In step 610, the first eNB receives a complete message from the UE in response to the RRC message for configuring the second cell. In step 615, if the second cell is controlled by a second eNB, the first eNB would receive a radio link failure report on the second cell from the UE").
(Kuo: [0117]).

Regarding Claim 56, Cirik teaches A method, in a serving node (Fig. 4, base station 401) of a wireless communication network communicating with a user equipment (UE) (Fig. 4, wireless device 406) that is configured to receive data from the serving node via a downlink carrier…, the method comprising: (Cirik: [0159, Fig. 9] "an eNB may initiate an RA procedure [to UE] via a PDCCH order for an activated SCell"),
and to transmit data to the serving node via selective use of a first uplink carrier (UL PCC) and an associated supplementary uplink (SUL) carrier (UL SCC), (Cirik: [0149] "In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), while in the uplink, it may be the Uplink Primary Component Carrier (UL PCC). Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells. In the downlink, the carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), while in the uplink, it may be an Uplink Secondary Component Carrier (UL SCC)"),
Cirik teaches use of a first and supplementary carrier, but does not explicitly teach and to transmit data to the serving node via selective use of a first uplink carrier and an associated supplementary uplink (SUL) carrier, such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given .
However, Wang does teach and to transmit data to the serving node via selective use of a first uplink carrier (anchor carrier) and an associated supplementary uplink (SUL) carrier (supplemental carrier), such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given time (Wang: [0019] "If a mobile terminal 100 is transmitting on the supplemental carrier, it cannot transmit an associated control channel on the anchor carrier, because the mobile terminal 100 can only transmit on one carrier at any given time").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cirik to include the teachings of Wang in order to transmit uplink on either the anchor carrier or the supplemental carrier at any given time (Wang: [0019]).
Continuing, the combination of Cirik and Wang does not explicitly teach receiving, from the UE via one of the first uplink carrier and the associated SUL carrier, an uplink failure report, said uplink failure report indicating a failure of the first uplink carrier or the associated SUL carrier; and releasing the first uplink carrier or the associated SUL carrier, with respect to the UE, in response to said receiving.
However, Kuo does teach receiving, from the UE via one of the first uplink carrier and the associated SUL carrier, an uplink failure report, said uplink failure report indicating a failure of the first uplink carrier or the associated SUL carrier; (Kuo: [0117, Fig. 6] "In step 610, the first eNB receives a complete message from the UE in response to the RRC message for configuring the second cell. In step 615, if the second cell is controlled by a second eNB, the first eNB would receive a radio link failure report on the second cell from the UE").
and releasing the first uplink carrier or the associated SUL carrier, with respect to the UE, in response to said receiving.  (Kuo: [0118, Fig. 6] "as shown in step 620, the first eNB could transmit another RRC message to the UE to remove the second cell after reception of the radio link failure report").
(Kuo: [0117-0118]).

Regarding Claim 57, The method of claim 56, the combination of Cirik, Wang, and Kuo teaches further comprising configuring the UE to use a new uplink carrier for communicating with the serving node, in place of the first uplink carrier or the associated SUL carrier. (Kuo: [0031] "If the UE is configured with one or more SCells, the network may activate and deactivate the configured SCells", and [0117, Fig. 6] "In step 610, the first eNB receives a complete message from the UE in response to the RRC message for configuring the second cell. In step 615, if the second cell is controlled by a second eNB, the first eNB would receive a radio link failure report on the second cell from the UE", where it is interpreted that after reporting the original failure (615) and releasing in 620, replacing the faulty carrier is done by repeating from step 605).
The rational and motivation for adding this teaching of Kuo is the same as for Claim 56.

Regarding Claim 58, The method of claim 57, the combination of Cirik, Wang, and Kuo teaches wherein said configuring comprises providing the UE with a contention-free random access resource for use with the new uplink carrier. (Cirik: [0391] "The uplink physical channel or signal may be based one of: on a non-contention based PRACH (so called BFR-PRACH), which uses a resource orthogonal to resources of other PRACH transmissions; a PUCCH (so called BFR-PUCCH); and/or a contention-based PRACH resource").

Claim 65, The UE of claim 59, the combination of Cirik and Wang does not explicitly teach wherein the processing circuitry is configured to, upon a successful switch to the currently unused one of the first uplink carrier and the associated SUL carrier, transmitting an uplink failure report to the serving node, said uplink failure report indicating a failure.
However, Kuo does teach wherein the processing circuitry is configured to, upon a successful switch (RRC complete message) to the currently unused one of the first uplink carrier and the associated SUL carrier (SCell), transmitting an uplink failure report to the serving node (first eNB), said uplink failure report indicating a failure.  (Kuo: [0117, Fig. 6] "In step 610, the first eNB receives a complete message from the UE in response to the RRC message for configuring the second cell. In step 615, if the second cell is controlled by a second eNB, the first eNB would receive a radio link failure report on the second cell from the UE").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Cirik and Wang to include the teachings of Kuo in order to transmit an uplink failure report after switching to a second carrier in response to a failure on the original carrier (Kuo: [0117]).

Regarding Claim 66, Cirik teaches A serving node (Fig. 4, base station 401) of a wireless communication network communicating with a user equipment (UE) (Fig. 4, wireless device 406) that is configured to receive data from the serving node via a downlink carrier (Cirik: [0159, Fig. 9] "an eNB may initiate an RA procedure [to UE] via a PDCCH order for an activated SCell"),
and to transmit data to the serving node via selective use of a first uplink carrier (UL PCC) and an associated supplementary uplink (SUL) carrier (UL SCC), (Cirik: [0149] "In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), while in the uplink, it may be the Uplink Primary Component Carrier (UL PCC). Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells. In the downlink, the carrier corresponding to an SCell may be a Downlink Secondary Component Carrier (DL SCC), while in the uplink, it may be an Uplink Secondary Component Carrier (UL SCC)"), 
transceiver circuitry (Fig. 4, 402) configured for communicating with the UE; (Cirik: [0145, Fig. 4] "Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers. According to some of the various aspects of embodiments, transceiver(s) may be employed");
and processing circuitry (Fig. 4, 403) operatively associated with the transceiver circuitry and configured to:
Cirik teaches use of a first and supplementary carrier, but does not explicitly teach and to transmit data to the serving node via selective use of a first uplink carrier and an associated supplementary uplink (SUL) carrier, such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given .
However, Wang does teach and to transmit data to the serving node via selective use of a first uplink carrier (anchor carrier) and an associated supplementary uplink (SUL) carrier (supplemental carrier), such that only one of the first uplink carrier and the associated SUL carrier is used by the UE at any given time (Wang: [0019] "If a mobile terminal 100 is transmitting on the supplemental carrier, it cannot transmit an associated control channel on the anchor carrier, because the mobile terminal 100 can only transmit on one carrier at any given time").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cirik to include the teachings of Wang in order to transmit uplink on either the anchor carrier or the supplemental carrier at any given time (Wang: [0019]).
 receive, from the UE via one of the first uplink carrier and the associated SUL carrier, an uplink failure report, said uplink failure report indicating a failure of the first uplink carrier or the associated SUL carrier; and release the first uplink carrier or the associated SUL carrier, with respect to the UE, in response to said receiving.
However, Kuo does teach receive from the UE via one of the first uplink carrier and the associated SUL carrier, an uplink failure report, said uplink failure report indicating a failure of the first uplink carrier or the associated SUL carrier; (Kuo: [0117, Fig. 6] "In step 610, the first eNB receives a complete message from the UE in response to the RRC message for configuring the second cell. In step 615, if the second cell is controlled by a second eNB, the first eNB would receive a radio link failure report on the second cell from the UE").
and release the first uplink carrier or the associated SUL carrier, with respect to the UE, in response to said receiving.  (Kuo: [0118, Fig. 6] "as shown in step 620, the first eNB could transmit another RRC message to the UE to remove the second cell after reception of the radio link failure report").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Cirik and Wang to include the teachings of Kuo in order to receive an uplink failure report on a carrier and release the failed carrier in an anchor/supplementary carrier environment (Kuo: [0117-0118]).

Regarding Claim 67, The serving node of claim 66, the combination of Cirik, Wang, and Kuo teaches wherein the processing circuitry is configured to configure the UE to use a new uplink carrier for communicating with the serving node, in place of the first uplink carrier or the associated SUL carrier.  (Kuo: [0031] "If the UE is configured with one or more SCells, the network may activate and deactivate the configured SCells", and [0117, Fig. 6] "In step 610, the first eNB receives a complete message from the UE in response to the RRC message for configuring the second cell. In step 615, if the second cell is controlled by a second eNB, the first eNB would receive a radio link failure report on the second cell from the UE", where it is interpreted that after reporting the original failure (615) and releasing in 620, replacing the faulty carrier is done by repeating from step 605).
The rational and motivation for adding this teaching of Kuo is the same as for Claim 66.

Regarding Claim 68, The serving node of claim 67, the combination of Cirik, Wang, and Kuo teaches wherein the processing circuitry is configured to configure the UE to use a new uplink carrier for communicating with the serving node by providing the UE with a contention-free random access resource for use with the new uplink carrier. (Cirik: [0391] "The uplink physical channel or signal may be based one of: on a non-contention based PRACH (so called BFR-PRACH), which uses a resource orthogonal to resources of other PRACH transmissions; a PUCCH (so called BFR-PUCCH); and/or a contention-based PRACH resource").


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416